410 F.2d 760
UNITED STATES of America, Appellee,v.James M. MATSON, Appellant.
No. 23432.
United States Court of Appeals Ninth Circuit.
May 2, 1969.

Jerald Olson (argued), Asst. U.S. Atty., Eugene G. Cushing, U.S. Atty., Seattle, Wash., for appellant.
Alan L. Froelich (argued), of Wendells, Froelich & Power, Seattle, Wash., for appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and SOLOMON, District judge.
DECISION
PER CURIAM:


1
The judgment of conviction is affirmed.


2
The only issue is the breaking and entering of Matson's house.


3
The record indicates ample justification and we do not here find any flouting of 18 U.S.C. 3109.